IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00159-CV
 
In
the Interest of J.W., a Child,
 
 
 

From the 18th District
Court
Johnson County, Texas
Trial Court No. D200905258
 

MEMORANDUM  Opinion

 




We abated this appeal for a hearing in
the trial court to determine, among other things, if Appellant had abandoned
this appeal.  The hearing was held on January 31, 2011, and the reporter’s
record from the hearing reflects that Appellant did not attend the hearing. 
The trial court entered an order finding that Appellant has abandoned this
appeal.
In a letter dated February 15, 2011, the
Clerk of this Court notified Appellant that, unless he filed a response showing
grounds for continuing this appeal within ten days, this appeal would be
dismissed for want of prosecution.  Appellant has not responded.  Accordingly,
we dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
 
REX D. DAVIS
Justice
 
Before Chief
Justice Gray,
Justice
Davis, and
Justice
Scoggins
Dismissed
Opinion
delivered and filed March 16, 2011
[CV06]
 


an style="font-family: 'CG Times', serif">(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in these cases.  The motions are signed by both Young and his
attorney.  Thus, the motions meet the requirements of the rules and are granted.
      Young’s appeals are dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motions
Opinion delivered and filed September 16, 1998
Do not publish